DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and Group A in the reply filed on 04/22/2021 is acknowledged.
Claims 10-11, 15-16, 26-27, 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and sub-Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 304, 306, 310, 312, 402, 404, 406, 408, 410, and 412.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12, 17-18, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 1,539,153 A) in view of Zimmerman (US 5,375,370 A).
Regarding claim 1, Bennett teaches a plant holder comprising (Figures 1-3, Col. 1 lines 9-20; flower vase insert): 


    PNG
    media_image1.png
    606
    670
    media_image1.png
    Greyscale


Zimmerman teaches a flower arrangement holder comprising at least two legs extending axially from and being spaced around a perimeter of the second end of the at least one wall, wherein adjacent edges of adjacent legs define a gap therebetween (Figures 1 and 3, Col. 2 line 63 - Col. 3 line 17; telescoping legs 18 added to flower arrangement holder spaced around perimeter).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the vase insert taught by Bennett and incorporated the adjustable legs taught by Zimmerman and attached them to the second end of body 1 in order to accommodate different shaped vases such as non-tapered vases where in flower holder would not be able to just rest on the lip of the vase but would need support from legs.
Regarding claim 2, the reference as modified above teaches the limitations of claim 1 and further Zimmerman teaches wherein the at least two legs comprise three legs (Figures 1 and 3, Col. 2 line 63 - Col. 3 line 17; four telescoping legs 18, in which there are three legs present).  
If applicant disagrees, it would have been obvious to one having ordinary skill in the art before the effective filing date to remove one of the four legs taught by Zimmerman in order to take up less space within the vase leaving more room for flower stems, since it has been held that omission of an element and its function in a combination where the remaining elements In re Karlson, 136 USPQ 184
Regarding claim 8, the modified reference teaches the limitations of claim 1 and further Zimmerman teaches wherein each leg has a proximal end coupled to the at least one wall (Figure 3, Col. 2 line 63 – Col. 3 line 3; proximal end of legs 18 coupled to wall through socket 19, bifurcated mount 20 to accommodate leg stub 21 by axle fastener 22), a distal end that is opposite the proximal end, and a distance between the second end of the wall and the distal end of each leg is adjustable (Figures 1, 3, and 4, Col. 2 line 63 - Col. 3 line 17; other end of legs 18 located opposite, telescoping legs can adjust length).
Regarding claim 9, the modified reference teaches the limitations of claim 8 and further Zimmerman teaches wherein each leg comprises a plurality of sections that telescope relative to each other (Figures 1, 3, and 4, Col. 2 line 63 - Col. 3 line 17; telescoping legs 18 telescoping legs can adjust length; first member 24 slidably received within a second member 25 which is slidably received by a third member 26).
Regarding claim 12, Bennett as modified above teaches wherein the at least one wall and/or the at least two legs comprise a transparent, translucent, and/or opaque material (Col. 1 lines 47-50; body 1 is glass which is transparent).

a vase defining an inner cavity with a bottom surface (Figure 1, Col. 1 line 47 - Col. 2 line 64; vase 5); 
a plant holder comprising: at least one wall having an inner surface, a first end, and a second end, the inner surface of the at least one wall defining a channel, the inner surface of the at least one wall also defining a first opening to the channel and a second opening to the channel, the first end and the second end being spaced apart along a central axis that extends through the openings (Col. 2 lines 65-79; body 1 is hollow, inner surface defines channel with first opening at top [pockets 6 for flower insertion] and second opening at bottom along central axis, see annotated image above); 
wherein the plant holder is disposed within the inner cavity of the vase (Figure 1, Col. 1 line 47 - Col. 2 line 64; body 1 inserted in vase 5).
Bennett does not teach at least two legs extending axially from and being spaced around a perimeter of the second end of the at least one wall, wherein adjacent edges of adjacent legs define a gap therebetween, wherein the distal ends of the legs are disposed adjacent the bottom surface of the vase.
Zimmerman teaches a flower arrangement holder comprising at least two legs extending axially from and being spaced around a perimeter of the second end of the at least one wall, wherein adjacent edges of adjacent legs define a gap therebetween (Figures 1 and 3, Col. 2 line 63 - Col. 3 line 17; telescoping legs 18 added to flower arrangement holder spaced around perimeter).

Regarding claim 18, the reference as modified above teaches the limitations of claim 1 and further Zimmerman teaches wherein the at least two legs comprise three legs (Figures 1 and 3, Col. 2 line 63 - Col. 3 line 17; four telescoping legs 18, in which there are three legs present).  
If applicant disagrees, it would have been obvious to one having ordinary skill in the art before the effective filing date to remove one of the four legs taught by Zimmerman in order to take up less space within the vase leaving more room for flower stems, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184

Regarding claim 25, the modified reference teaches the limitations of claim 8 and further Zimmerman teaches wherein each leg comprises a plurality of sections that telescope relative to each other (Figures 1, 3, and 4, Col. 2 line 63 - Col. 3 line 17; telescoping legs 18 telescoping legs can adjust length; first member 24 slidably received within a second member 25 which is slidably received by a third member 26).
Regarding claim 28, Bennett as modified above teaches wherein the at least one wall and/or the at least two legs comprise a transparent, translucent, and/or opaque material (Col. 1 lines 47-50; body 1 is glass which is transparent).
Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 1539153 A) in view of Zimmerman (US 5375370 A) as applied to claim 1 and 17 above, and further in view of Barlow (US 20060053688 A1).
Regarding claim 13 and 29, Bennett as modified above does not teach wherein the at least one wall has an outer surface and at least two protrusions extend from the outer surface of the at least one wall.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the vase insert taught by Bennett and incorporated the protrusions on the vase insert taught by Barlow to provide an easy way to lift the flower holder vase insert in and out of the vase or to provide a place to attach extra décor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Severson (US 8789697 B1), Ho (US 4847736 A), Meyers (US 8910417 B1), Broel (US 7310909 B2), Straub (US 1762843 A), Lucian (US 1918785 A), Court (US 5060417 A), Foster (US 3526992 A), McMurry (US 2830406 A), Bierwert (US 2381253 A), Field (US 1973868 A), Schott (US 0356164 A), Garnsey (US 0781414 A), Kuchta (US 20160213174 A1), Jackson (US 20120112012 A1), Charrin (US 20110225880 A1), Rosenberg (US 20110272534 A1), Barlow (US 20050138860 A1), O’Connor (US 20050138862 A1), Masters (US 20010034972 A1), Lillelund (US D322768 S), and Gaumer (US D366632 S).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642         

/MARC BURGESS/Primary Examiner, Art Unit 3642